By the Court. Ingraham, First J.
The justice returns that the defendant did not appear on the return day or the adjourned day.
The defendant shows no sufficient excuse for his default in not appearing. We can never sanction a practice that a defendant and his counsel may absent themselves from the court on the day of trial, and then offer a mere allegation of other engagements as an excuse for their failure to appear, and as a ground for setting aside the judgment. If such should be established as the law of this court on appeals, very few judgments could hereafter be recovered in justices’ courts in this city which we should not be compelled to reverse on appeal
Judgment affirmed.